EXHIBIT 10.1

 



THIS DEED OF RELEASE AND TERMINATION is made on 28 February 2014 and is given
by:



(1)XIN HUA, holder of PRC Identity Card Number 522501197702277338, of 37/F, 500
Chengdu North Road, Huangpu District, Shanghai, the People’s Republic of China
(the “Lender”); in favour of    (2)GULFSTREAM CAPITAL PARTNERS LTD., a company
incorporated in Seychelles with limited liability, the registered office of
which is at 1st Floor, #5 DEKK House, De Zippora Street, P.O. Box 456, Povidence
Industrial Estate, Mahe, Republic of Seychelles (the “Chargor”).

Whereas:

(A)By a share charge dated 28 October 2014 and executed by the Chargor in favour
of the Lender (the “Share Charge”), the Chargor granted security over the
Charged Securities, 378,467,031 shares (each a “Share”) of HK$1.00 each in the
capital of China Motion Telecom (HK) Limited (“China Motion”) as security for
the payment and discharge of the Secured Obligations.    (B)By an option deed
dated 28 October 2014 and entered into between the Chargor and the Lender (the
“Option Deed”), the Chargor granted a call option to the Lender for the
acquisition by the Lender from the Chargor the entire issued share capital of
China Motion;    (C)Upon full repayment of the Loan (as defined in the Loan
Agreement) by the Chargor, (i) the Lender has agreed to release the Charged
Securities from the Share Charge; and (ii) Lender and the Chargor has agreed to
terminate the Option Deed subject to the terms and conditions of the Loan
Agreement.

 

Now this Deed witnesses as follows:

 

1. Interpretation

 

Unless the context otherwise requires or unless otherwise defined in this Deed,
capitalised terms in this Deed (including the Recitals) shall have the same
meaning ascribed to them in the Share Charge.

 

2. Release



2.1The Lender hereby unequivocally and irrevocably RELEASES, REASSIGNS AND
DISCHARGES unto the Chargor the Charged Securities and all and any right title
interest property claim and demand whatsoever of the Lender therein and thereto
and TO HOLD the same unto the Chargor absolutely as the Chargor held the same
immediately prior to the execution of the Share Charge freed and absolutely
discharged of and from the Share Charge and of and from all principal, interest
and other monies thereby secured and all claims and demands for and in respect
of the same and in any manner relating thereto.

 



1

 

 

   2.2The Lender hereby undertakes that it shall forthwith upon the execution of
this Deed return to the Chargor the following documents (which shall be
identically the same as those delivered by the Chargor to the Lender pursuant to
the Share Charge):

 



(a)share certificate(s) in respect of the Charged Securities issued in the name
of the Chargor;

(b)undated instrument(s) of transfer in respect of the Charged Securities duly
executed in blank by the Chargor;

(c)undated bought and sold notes in respect of the Charged Securities duly
executed in blank by the Chargor;

(d)undated declaration of the Chargor that there is no loss of the share
certificate(s) of the Charged Securities as referred to in sub-paragraph (a)
above;

(e)a duly executed letter of authorisation from each of the directors of the
Company; and

(f)undated letter of resignation of each of Tay Yong Lee, George Alvarez, Hung
Chau Wai Peter resigning from their respective office as director of the
Company.



3. TERMINATION OF OPTION

 

3.1The Lender and the Chargor hereby agree to terminate the Option Deed with
effect from the date of this Deed. Each of the Chargor and the Lender hereby
releases the others from all past, present and future duties, obligations and
liabilities under the Option Deed, notwithstanding any clauses of the Option
Deed providing otherwise.

 



4. Governing Law

 

This Deed shall be governed by and construed in accordance with the laws of Hong
Kong and the Lender hereby irrevocably submits to the non-exclusive
jurisdictions of the Hong Kong courts.

 



5. COUNTERPARTS

 

This Deed may be executed in any number of counterparts and by different parties
on separate counterparts as the Lender may require which taken together shall be
deemed to constitute one document. Satisfactory evidence of execution of this
Deed will include evidence by facsimile of execution by the relevant party and
in such case the executing party undertakes to produce the original as soon as
reasonably practicable thereafter.

2

 



In witness whereof this Deed has been duly executed by the Lender the day and
year first above written.



THE LENDER       SIGNED, SEALED AND DELIVERED )   ) By XIN HUA )    /s/ Xin Hua
  ) in the presence of: )







THE CHARGOR       Executed as a Deed )   ) and SIGNED by Colin Tay, its director
)   ) for and on behalf of ) /s/ Colin Tay   ) Gulfstream Capital Partners, Ltd.
)   ) in the presence of: )



 



 

 



3

